Title: Robert H. Goldsborough to James Madison, 15 December 1835
From: Goldsborough, Robert H.
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Washington
                                
                                Decr 15th 1835.
                            
                        
                        
                        Since my arrival here I received from Mr Charles Vaughan of Hallowell, State of Maine, a paper of the finest
                            kind of Cuba Tobacco Seed, which has been recently sent to him by a friend at the Havanna—and he desired me to distribute
                            it in any way that I thought it could be most gratifying and useful—enjoining it upon me at the same time, that I should
                            first present a portion of it to You as a token of his high respect for your eminent Public Services.
                        I obey this injunction with great pleasure, and have now the honor to transmit to You a portion of this
                            valued Seed, which I pray You to receive from Mr Vaughan as evidence of his unabated admiration for your Character,
                            accompanied with every consideration and respect of my own. Sincerely wishing that your dignified decline in life may be
                            as full of ease, tranquility, and comfort as your more vigorous manhood was of fame and honors, I have the honor to be
                            Dear Sir yr obt & very Humbe Sert
                        
                        
                            
                                Robt H Goldsborough
                            
                        
                    